West, J.
These cases were tried at the same time by one jury. They are actions by the respective plaintiffs, defendants in errpr here, against the defendant, plaintiff in error in each case, to recover the value of property of the several plaintiffs destroyed at Cottondale in Jackson County on the 25th day of March, 1921, by fire alleged to have been negligently set out by the defendant railway company. The pleadings in the three cases, with the exception of parties plaintiff, property destroyed and nonessential details, are the same. The negligence alleged consisted in defendant’s failure to properly equip, repair and operate with due care its locomotives, as a'result of which sparks and live coals were emitted from one of them and the fire transmitted and communicated thereby to property of each of the several plaintiffs igniting and destroying same. Pleas of not guilty and denying damage to plaintiffs were filed by defendant. The verdict in each case was for plaintiff. To review the judgments entered writs of error were taken.
No harmful error of procedure is made to appear. The instructions given by the trial court, made grounds of the motions for new trials, the overruling of which is assigned as error in each case, are not, in view of the negligence al•leged, amenable to the criticism that they are charges on *210the facts. The charges were hypotheeized upon evidence tending to prove facts alleged as constituting negligence.
The injury sustained having resulted from the same fire and the questions on these several writs of error being in all material respects the same as in that ease, the judgments are affirmed upon the authority of Atlanta & St. Andrews Bay Railway Co. v. Welch, 85 Fla. 203, 95 South. Rep. 570.
Affirmed.
Taylor, C. J., and Whitfield, Ellis and Browne, J. J., concur.